DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
The status of the 01/21/2022 claims, is as follows: Claims 1, 4-9, 12, and 14 have been amended; Claims 2-3, 10-11, 13, and 15 have been canceled; and Claims 1, 4-9, 12, and 14 are pending. 

Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8:
The phrase “a ablative layer” in line 3 should be read “an ablative layer”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-8, 9, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1:
The limitation “a surface of a component” in line 7 renders the claim indefinite because there are previous instances of “a surface”, “a component” recited in line 2. It is unclear if “a surface of a component” in line 7 has antecedent basis in line 2 which recites “a component with a surface”. 
For the purpose of substantive examination, it is presumed that “a surface  of a component” in line 7 is read “the surface of the component”. 
In claim 9:
The limitation “a solid overlay” in line 6 renders the claim indefinite because there is a previous instance of “a 3D-printed overlay” recited in the preamble of claim 9. It is unclear they are referred to the same overlay.  
For the purpose of substantive examination, it is presumed that “a solid overlay” in line 6 is read “the 3D-printed overlay”. 
The limitation “the shape of the component” in line 5 renders the claim indefinite because the previous instance of “a shape” recited in line 4 refers to the shape of the surface of the component. It is unclear if “the shape” in line 5 refers to the shape of the surface of the component or the shape of the component. 
For the purpose of substantive examination, it is presumed that “the shape of the component” is read “the shape of the surface of the component” which has antecedent basis in line 4 which recites “the surface of the component having a shape”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mannava (US 5674328, newly cited)  in view of Voit (US 20140319734, newly cited)
Regarding claim 1, Mannava discloses a system (laser shock peening apparatus 1) comprising: 
a component (pre-stressed region 56) with a surface (peening surface 54) to be treated by the laser shock peening (col. 5, lines 1-3), the surface of the component (peening surface 54 of pre-stressed region 56) having a shape (fig. 3A) (it is noted the surface of the component has curve-shaped as shown in fig. 3A); 
a solid overlay (tape 59) for laser shock peening, the solid overlay (tape 59 comprising: 
a transparent or translucent material (clear confining layer 21 i.e. plastic) (col. 5, lines 26-28, and 32-34), 
wherein the transparent or translucent material (clear confining layer 21) is structured and adapted to the shape of the surface of the component (peening surface 54 of pre-stressed region 56) to be treated by the laser shock peening (looking at fig. 3A, the shape of confining layer 21 is curve-shaped so is the shape of the surface 54 of region 56) (col. 5, lines 35-39) such that the shape of the transparent or translucent material (clear confining layer 21 i.e. plastic) corresponds to the shape of the surface of the component (surface 54 of region 56) (col. 5, lines 35-39; fig. 3A) (it is noted that tape 59, which includes an ablative medium layer 61 and a confinement layer 21, is a tape that is pressed up against the surface 54 of region 56 to remove any air bubbles that may remain between the tape 59 and the surface 54 of region 56. Therefore, it’s conformed to the shape of the surface of the component), 
wherein the transparent or translucent material (clear confining layer 21 i.e. plastic) is configured to maintain a predetermined distance between the surface of the component to be treated (surface 54 of region 56) and the two-dimensional or three-dimensional contour of the transparent or translucent material (clear confining layer 21 i.e. plastic) (it is noted the confining layer 21 is separated from the surface 54 by a predetermined thickness i.e. thickness of ablative medium layer 61) (col. 5, lines 24-30).


    PNG
    media_image1.png
    458
    729
    media_image1.png
    Greyscale


Mannava does not disclose a 3D-printed solid overlay. 
However, Voit discloses a device (complex shaped devices made of polymers) formed by 3D printing (abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solid overlay of Mannava to be formed by 3D printing as taught by Voit, in order to take advantage of some of the benefits of 3D printing i.e. ability to build complex shaped devices using a variety of materials within a short period of time (abstract, para. 0006 of Voit). 

Regarding claim 4, Mannava discloses the system (laser shock peening apparatus 1) further comprising a surface texture (surface of confinement layer 21), configured to adapt a pressure pulse (shock waves) transmitted to the surface of the component (surface 54 of region 56) upon laser shock peening (col. 6, lines 29-35).

Regarding claim 5, Mannava discloses the solid overlay (tape 59) is configured to confine a plasma plume (shock waves) generated by laser light between the surface of the component (surface 54 of region 56) and the solid overlay (tape 59) (col. 6, lines 29-35). 

Regarding claim 6, Mannava discloses the solid overlay (tape 59) is configured to prevent backward reflections of the plasma plume (shock waves) with respect to the surface of the component (surface 54 of region 56) (col. 6, lines 29-40).

Regarding claim 7, Mannava discloses the system, wherein the transparent or translucent material (confinement layer 21 i.e. plastic) is configured to be coupled to the surface of the component (surface 54 of region 56) (fig. 3A).

Regarding claim 8, Mannava discloses the system, wherein the transparent or translucent material (confinement layer 21 i.e. plastic) is configured to be coupled to the surface of the component (surface 54 of region 56) by an ablative layer (ablative medium layer 61) (col. 5, lines 24-29).

Regarding claim 14, the modification of Mannava and Voit discloses substantially all of the claimed features as set forth above, except the predetermined distance is between 2 microns and 20 cm.
However, it has been held that the general conditions are present in Mannava, i.e, the solid overlay is maintained at the distance from the surface of the component to be treated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the distance to be any desired value i.e, between 2 microns and 20 centimeters as claimed, based on the desired application. 

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mannava (US 5674328, newly cited), in view of  Voit (US 20140319734, newly cited) and Tsumuraya (US 20180071987, newly cited)
Regarding claim 9, Mannava discloses a method for laser shock peening (method for laser shock peening) with an overlay (tape 59; fig. 3A), the method comprising: 
providing a component (pre-stressed region 56) with a surface (peening surface 54) to be treated by the laser shock peening (col. 5, lines 1-3), the surface of the component (surface 54 of region 56) having a shape (looking at fig. 3A, the surface of the component is curve-shaped); 
depositing the overlay (tape 59) on the surface (peening surface 54), wherein the overlay (tape 59) comprises a transparent or translucent material (clear confinement layer 21 i.e. plastic) (col. 5, lines 24-38), wherein the transparent or translucent material (clear confinement layer 21 i.e. plastic) is structured and adapted to the shape of the surface (surface 54) (looking at fig. 3A, the shape of confining layer 21 is curve-shaped so is the shape of the surface 54 of region 56) (col. 5, lines 35-39) such that the shape of the transparent or translucent material (clear confinement layer 21 i.e. plastic) corresponds to the shape of the surface of the component (surface 54 of region 56) (col. 5, lines 35-39) (it is noted that tape 59, which includes an ablative medium layer 61 and a confinement layer 21, is a tape that is pressed up against the surface 54 of region 56 to remove any air bubbles that may remain between the tape 59 and the surface 54 of region 56. Therefore, it’s conformed to the shape of the surface of the component), wherein the transparent or translucent material (clear confinement layer 21 i.e. plastic) is configured to maintain a predetermined distance between the surface of the component (surface 54 of region 56) to be treated and the two-dimensional contour of the transparent or translucent material (clear confinement layer 21 i.e. plastic) (it is noted the confining layer 21 is separated from the surface 54 by a predetermined thickness i.e. thickness of ablative medium layer 61) (col. 5, lines 24-30); and 
applying laser light (laser beam) to the component (region 56) (col. 6, lines 15-17), wherein the laser light (laser beam) is transmitted through the transparent or translucent material (clear confinement layer 21 i.e. plastic) and absorbed at the surface (surface 54), generating a plasma plume (shock waves) between the surface of the component (surface 54 of region 56) and the solid overlay (tape 59) (col. 6, lines 28-40).

    PNG
    media_image2.png
    474
    736
    media_image2.png
    Greyscale

Mannava does not disclose:
a 3D-printed overlay on the surface using a three-dimensional printing;
profiling the shape of the component with a three-dimensional profilometry technique; and
depositing the overlay on the surface such that shape of the transparent material corresponds to the shape of the surface of the component based on the profiling. 
However, Voit discloses a device (complex shaped devices made of polymers) formed by 3D printing (abstract). 
Tsumuraya discloses profiling a shape of a surface of a component (surface shape data of solidified layer i.e. concave portions figs. 4a-4d) with a three-dimensional profilometry technique  (three-dimensional shape measurement device 161) (para. 0065 and 0075) (it is noted attached definition of “profiling” is interpreted to mean to produce or to form. Further, according to attached Wikipedia Page “profilometry” is interpreted to mean measurement of surface profile i.e. surface roughness, curvature, flatness etc. it is noted measurement device 161 detects concave portion of solidified layer as shown in figs. 4a-4d); and 
depositing an overlay (next layer) on the surface (solidified layer) such that a shape of a transparent material (next layer) corresponds to the shape of the surface of the component (solidified layer) based on the profiling (surface shape data of solidified layer) (para. 0075-0082). In other words, the method of laying the next layer is based on profile of surface of the previously solidified layer. Specifically, when a hole detected in the solidified layer in fig. 4a, a change in manufacturing condition is given during the next layer to dispense a large amount of material to fill the hole and to increase the amount of irradiation by laser beam to ensure the powder is sufficiently melted. Therefore, forming the next layer is based on the profile of the surface of the previously solidified layer. The resultant structure of the next layer has the shape that conforms to the shape of the previously solidified layer i.e. by filling the hole of the solidified layer. 

    PNG
    media_image3.png
    168
    406
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solid overlay of Mannava to be formed by 3D printing as taught by Voit, in order to take advantage of some of the benefits of 3D printing i.e. ability to build complex shaped devices using a variety of materials within a short period of time (abstract, para. 0006 of Voit). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mannava to profile the shape of the component with the three-dimensional profilometry technique and to deposit the solid overlay such that the shape of the transparent material corresponds to the shape of the surface of the component based on the profile as taught by Tsumuraya. Doing so would ensure that transparent material adapts to the shape of the surface of component using known profilometry technique to measure the profile of the surface of the component. By measuring the shape of the surface of the component, the transparent layer adapts to the shape of the surface of the component by forming an intimate contact with the surface of component, which is desirable according to Mannava’s col. 5, lines 37-38 that the tape 59 is pressed against the surface to remove air bubbles. 

Regarding claim 12, Mannava discloses a method, wherein a surface texture of the solid overlay (surface of confinement layer 21) adapts a pressure pulse (shock waves) transmitted to the surface of the component (surface 54 of region 56) upon laser shock peening (col. 6, lines 29-35).


Response to Arguments
Applicant’s arguments in the Remarks filed on 01/21/2022 have been fully considered but the amendments necessitate a new ground of rejections presented in the present Office Action. Therefore, the arguments are considered moot in view of new ground rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                       
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761